Name: Council Regulation (EEC) No 1042/78 of 22 May 1978 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed
 Type: Regulation
 Subject Matter: economic policy;  agricultural activity;  processed agricultural produce
 Date Published: nan

 22 . 5 . 78 Official Journal of the European Communities No L 134/ 11 COUNCIL REGULATION (EEC) No 1042/78 of 22 May 1978 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 038 /78 ( 2 ), and in particular Article 10 (2) thereof, Having regard to the proposal from the Commission , Whereas Article 2a (3) of Council Regulation (EEC) No 986/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed (3 ), as last amended by Regula ­ tion (EEC) No 2624/77 (4 ), lays down a margin within which the aid for skimmed-milk powder may be fixed ; whereas , in view of the criteria set out in the first paragraph of that Article , the limits of this margin should be increased , HAS ADOPTED THIS REGULATION : Article 1 The text of the first subparagraph of Article 2a (3) of Regulation (EEC) No 986/68 shall be replaced by the following : ' 3 . Aid for skimmed-milk powder shall be minimum 38 and maximum 48 units of account per 100 kilograms.' Article 2 This Regulation shall enter into force on 22 May 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 May 1978 . For the Council The President K. HEINESEN (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (-') See page 4 of this Official Journal ( 3 ) O ! No L 169 , 18 . 7 . 1968 , p. 4 . (-&gt;) OJ No L 306, 30 . 11 . 1977 , p. 4 .